DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Haven (US Patent 6462813) in view of Moreno (NPL “Shadow Analysis…”, see IDS).
Re claims 1 and 11, Haven discloses a method and associated system for determining defect parameters of a surface, the method comprising: 
Receiving (Col. 4 lines 3-54; Col. 6 lines 33-52), with a computing system (Col. 4 lines 3-54; Col. 6 lines 33-52), three-dimensional image data depicting an imaged portion of the surface (Col. 4 lines 3-54; Col. 6 lines 33-52), the three-dimensional image data including a first two- dimensional image (Col. 4 lines 3-54; Col. 6 lines 33-52) depicting the imaged portion of the surface relative to a first position (Col. 4 lines 3-54; Col. 6 lines 33-52) and a second two-dimensional image (Col. 4 lines 3-54; Col. 6 lines 33-52) depicting the imaged portion of the surface relative to a second position (Col. 4 lines 3-54; Col. 6 lines 33-52), the first position being spaced apart from the second position (Col. 4 lines 3-54; Col. 6 lines 33-52); 
Identifying (Col. 4 lines 3-54; Col. 6 lines 33-52; Col. 7 lines 3-38), with the computing system (Col. 4 lines 3-54; Col. 6 lines 33-52; Col. 7 lines 3-38), a defect depicted with the received three-dimensional image data (Col. 4 lines 3-54; Col. 6 lines 33-52; Col. 7 lines 3-38); 
Comparing (Col. 4 lines 3-54; Col. 6 lines 33-52; Col. 7 lines 3-38), with the computing system (Col. 4 lines 3-54; Col. 6 lines 33-52; Col. 7 lines 3-38), the first and second two-dimensional images (Col. 4 lines 3-54; Col. 6 lines 33-52; Col. 7 lines 3-38) to identify a shadow (Col. 4 lines 3-54; Col. 6 lines 33-52; Col. 7 lines 3-38) surrounding at least a portion of the identified defect (Col. 4 lines 3-54; Col. 6 lines 33-52; Col. 7 lines 3-38); and 
Determining (Col. 4 lines 3-54; Col. 6 lines 33-52; Col. 7 lines 3-38), with the computing system (Col. 4 lines 3-54; Col. 6 lines 33-52; Col. 7 lines 3-38), a defect parameter (Col. 4 lines 3-54; Col. 6 lines 33-52; Col. 7 lines 3-38; Figures 3A-3B) associated with the identified defect based on the identified shadow (Col. 4 lines 3-54; Col. 6 lines 33-52; Col. 7 lines 3-38); however Haven fails to explicitly disclose wherein the defect of a surface pertains to soil clod parameters of a field.
This design is however disclosed by Moreno.  Moreno discloses wherein the defect of a surface (Subsections 2.1, 2.1, 2.5, 3.1) pertains to soil clod (Subsections 2.1, 2.1, 2.5, 3.1) parameters (Subsections 2.1, 2.1, 2.5, 3.1) of a field (Subsections 2.1, 2.1, 2.5, 3.1).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention as made to modify the disclosure of Haven in order to incorporate the application in soil clod considerations as shown in Moreno as it would be allow for the application of the shape and shadow processing to be applied in different fields and environments while still using the fundamentals of the design to provide accurate and useful readings of the condition of the environment under processing.

Re claims 4 and 14, the combined disclosure of Haven and Moreno as a whole discloses the method of claim 1 and associated system of claim 11, Haven further discloses wherein the defect parameter comprises at least one of a shape (Col. 4 lines 3-54; Col. 6 lines 33-52; Col. 7 lines 3-38) or a size (Col. 4 lines 3-54; Col. 6 lines 33-52; Col. 7 lines 3-38) of the identified defect (Col. 4 lines 3-54; Col. 6 lines 33-52; Col. 7 lines 3-38) while Moreno shows wherein the defect comprises a soil clod (Subsections 2.1, 2.1, 2.5, 3.1).

Claims 5-10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haven and Moreno as applied to claims 1 and 11 above, and further in view of Niday (US Pub 20220101557).
Re claims 5 and 15, the combined disclosure of Haven and Moreno as a whole disclose the method of claim 1 and associated system of claim 11, but fail however to explicitly disclose wherein receiving the three-dimensional image data comprises receiving, with the computing system, the three-dimensional image data from an imaging device supported relative to an agricultural machine, the three- dimensional image data being captured by the imaging device as the agricultural machine travels across the field.
This design is however disclosed by Niday.  Niday discloses wherein receiving the three-dimensional image data comprises receiving (Paragraphs 5, 43, 61, 73), with the computing system (Paragraphs 5, 43, 61, 73), the three-dimensional image data from an imaging device (Paragraphs 5, 43, 61, 73) supported relative to an agricultural machine (Paragraphs 5, 43, 61, 73), the three- dimensional image data being captured by the imaging device as the agricultural machine travels across the field (Paragraphs 5, 43, 61, 73).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention as made to modify the disclosure of Haven in order to incorporate the implementation as shown in Niday as it would be obvious that applying the processing to different environments would incorporate the common and well known tools in said environment to acquire the information and imaging required to perform the processing.

Re claims 6 and 16, the combined disclosure of Haven, Moreno and Niday as a whole disclose the method of claim 5 and associated system of claim 15, Niday further discloses wherein the imaging device comprises a first camera (Paragraphs 5, 43, 61, 73) located at the first position (Paragraphs 5, 43, 61, 73) and a second camera (Paragraphs 5, 43, 61, 73) located at the second position (Paragraphs 5, 43, 61, 73).

Re claims 7 and 17, the combined disclosure of Haven, Moreno and Niday as a whole disclose the method of claim 5 and associated system of claim 15, further comprising: Niday further discloses initiating (Paragraphs 27, 31-33, 35-36, 39), with the computing system (Paragraphs 27, 31-33, 35-36, 39), a control action associated with adjusting an operation (Paragraphs 27, 31-33, 35-36, 39) of the agricultural machine (Paragraphs 27, 31-33, 35-36, 39) based at least in part on the determined parameter (Paragraphs 27, 31-33, 35-36, 39); while Moreno disclosure the consideration of soil clod parameters (Subsections 2.1, 2.1, 2.5, 3.1).

Re claims 8 and 18, the combined disclosure of Haven, Moreno and Niday as a whole disclose the method of claim 7 and associated system of claim 17, Niday further discloses wherein the control action comprises adjusting (Paragraphs 24, 31-33, 35-36, 39) at least one of a force being applied to or a position (Paragraphs 24, 31-33, 35-36, 39) of a ground-engaging tool of the agricultural machine (Paragraphs 24, 31-33, 35-36, 39).

Re claims 9 and 19, the combined disclosure of Haven, Moreno and Niday as a whole disclose the method of claim 7 and associated system of claim 17, Niday further discloses wherein the control action comprises adjusting a ground speed (Paragraphs 31-33, 35-36, 39) at which the agricultural machine travels across the field (Paragraphs 31-33, 35-36, 39).

Re claims 10 and 20, the combined disclosure of Haven and Moreno as a whole disclose the method of claim 1 and associated system of claim 11, while Moreno shows wherein the defect/object comprises a soil clod (Subsections 2.1, 2.1, 2.5, 3.1); the arts fail however to explicitly disclose wherein further comprising: generating, with the computing system, an object map identifying the position of the identified object to its position within the field.
This design is however disclosed by Niday.  Niday discloses generating (Paragraphs 41, 58-59, 77), with the computing system (Paragraphs 41, 58-59, 77), an object map identifying the position of the identified object to its position within the field (Paragraphs 41, 58-59, 77).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention as made to modify the disclosure of Haven in order to incorporate the mapping design as shown in Niday in order to allow for the use of the collected and processed data to provide a useable and readable output for either instrument correct and pathing designs or user consumption and corrective processing decisions.

Allowable Subject Matter
Claims 2-3 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to anticipate or render obvious the limitations of the above cited claims.  Re claims 2 and 12 the prior art fails to disclose the specific soil clod parameter determination process.  Re claims 3 and 13 the prior art fails to disclose the specific soil clod parameter determination process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Mon-Fri 5:30am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 5712723042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631